DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/4/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the added limitation of “urea-free” to the claims.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank Precipitation of Calcite by Indigenous Microorganisms to Strengthen Liquefiable Soils in view of US Patent Application Publication 2014/0238267 Bang et al.
Burbank describes the process including applying to soil a solution of calcium (p303 third paragraph) calcite producing bacteria (page 301 col. 2 third paragraph) stabilization and dry off.
Burbank teaches “indigenous” bacteria, and thus lacks explicit disclosure of the adding the bacteria in solution—although Burbank describes that adding the bacteria is known in the prior art.  It would have been obvious to one of ordinary skill at the time of filing or invention to have modified Burbank to have the adding the microorganisms in cases where suitable bacteria is not indigenous.
Burbank also lacks clear disclosure of the 25000ppm and the compaction-- although Burbank discloses compaction is a known method (“densification” page 301 col. 2 second paragraph) One of ordinary skill in the art would have found it obvious to have modified Burbank to have included compaction , since one of ordinary skill would have expected compaction to have further increased stability.  With regards to the 25000ppm-if it is ultimately determined that the concentration of calcium is not the 25000ppm as claimed, it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have adjusted the concentration to 25000ppm by routine experimentation. 
With regards to the newly added “urea-free” calcium and “urea-free” bacteria solutions: Burbank describes urea mixed together with the calcium and bacteria solutions—thus lacking the urea-free nature of those solutions.
Bang—in the same field of endeavor—describes adding the urea, calcium, and bacteria sequentially (¶0023). It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Burbank to have added the urea, calcium, and bacteria solutions sequentially—as suggested by Bang—and thus to have the steps of applying a urea-free solution containing calcium; applying a urea-free solution containing bacteria as claimed.


With regards to claims 3 and 4-modificaitons to achieve the claimed irrigation rates would be obvious matters of routine experimentation.
Claims 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank  and Bang as applied to claim1 above, and further in view of US Patent Number 5,968,422 Loffler.
Burbank lacks the maltodextrin—instead teaching molasses as a nutrient.
Loffler teaches maltodextrin is useful as an inexpensive nutrient in place of molasses (col. 7 line 60). It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Burbank to have the maltodextrin as claimed.
With regards to claim 3: the particular concentration of maltodextrin would have been an obvious result of routine experimentation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672